Citation Nr: 0525654	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973, January 1976 to September 1983, and October 
1983 to March 1992.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO in Columbia, South Carolina, which denied the veteran's 
petition to reopen her previously denied claim for service 
connection for residuals of a back injury.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen a claim.  38 U.S.C.A. § 
5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In November 2004, the veteran testified at a hearing, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.
 
The issue of service connection for residuals of a back 
injury is REMANDED to the agency of original jurisdiction via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In an April 1995 rating decision, the RO denied service 
connection for residuals of a back injury; after the veteran 
was notified of the decision, she did not file a notice of 
disagreement and the decision became final.

2. The additional evidence presented since the unappealed 
April 1995 rating decision relates to a previously 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a back injury. 
CONCLUSION OF LAW

1. The April 1995 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

2. The additional evidence presented since the April 1995 
rating decision is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim. 

In light of the favorable disposition, that is, the reopening 
the claim of service connection for residuals of a back 
injury, the only matter resolved in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.

Procedural and Factual Background 

In November 1994, the veteran filed a claim of service 
connection for residuals of back injury, stating the she fell 
off the back of a truck and received treatment in September 
1981.  

In an April 1995 rating decision, the RO denied service 
connection for residuals of a back injury on the grounds that 
the veteran's back condition was acute and transitory.  At 
the time of the April 1995 decision, the evidence of record 
consisted of the service medical records.  After the veteran 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not appeal the 
denial of her claim. 

Since the veteran did not appeal the denial of service 
connection in April 1995, the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104. 

The claim cannot be reopened unless new and material evidence 
has been presented since the April 1995 rating decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its probative weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen 

In January 2002, the veteran filed her current application to 
reopen the claim of service connection for residuals of a 
back injury.  The additional evidence presented since the 
April 1995 final decision includes post-service VA medical 
records, a letter from a fellow service member, who witnessed 
the veteran's accident, a second letter from an individual 
who was present, but did not witness the veteran's actual 
fall, a transcript of the veteran's testimony at a hearing 
held before the undersigned Acting Veterans Law Judge in 
November 2004, and statements and written argument submitted 
by or on behalf of the veteran.   
Of particular significance is a January 1994 VA radiology 
report indicating that the veteran had mild degenerative disc 
and facet changes and an August 1998 VA radiology report 
revealing degenerative changes in the lumbar spine with a 
clinical history of chronic regional lower back pain.

The Board finds that the additional evidence presented is new 
and material because it tends to show that the veteran has a 
current back disability, the absence of which was the basis 
for the prior denial of the claim.  As the additional 
evidence relates to a previously unestablished fact, namely, 
a current disability, it raises a reasonable possibility of 
substantiating the claim.

For these reasons, the Board determines that the additional 
evidence presented since the April 1995 rating decision is 
new and material evidence, and the claim of service 
connection for residuals of a back injury is reopened.


ORDER

New and material evidence has been presented and the claim of 
service connection for residuals of a back injury is 
reopened.  To this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim.  

Accordingly, under the duty to assist, the case is REMANDED 
for the following action:

1. Request inpatient records from the 
Moncrief Army Hospital at Fort Jackson 
for emergency room treatment on or about 
September 29, 1981. 
2. Obtain records from the Columbia VAMC 
since March 1992.  

3. Ask the veteran to submit any evidence 
in her possession that pertains to the 
claim not previously submitted.

4. Schedule the veteran for a VA 
examination to determine whether the 
veteran has a current back disability 
and, if so, whether the current back 
disability is related to the in-service 
injury.  The claims folder must be made 
available to the examiner. 

If a current back disability is found, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that the current back 
disability is related to a fall in 
service in 1981.  

In formulating an opinion, the 
examiner is asked to comment on the 
clinical significance of a single 
entry in July 1990 in the service 
medical records of a tingling 
sensation in the thighs and the 
post-service evidence of 
degenerative changes in the low back 
by X-ray in 1994.  

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5. After the above development is 
completed, adjudicate the claim on the 
merits.  If the benefit sought is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


